Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments to claims 7 and 17 overcome the 35 U.S.C. 112 rejections. The 35 U.S.C. rejections are therefore withdrawn.
Regarding the prior art rejections, Applicant’s arguments are persuasive. Specifically, as noted in Applicant’s arguments, the claimed “context for the natural language utterance” is limited to a context that is determined “based on the recognized words or phrases”.  Levin discloses refining a user’s natural language query by filtering the list of results according to a user-specified set of criteria, which could be considered as a type of “context” information used to interpret the user’s query.  However, Levin does not disclose or suggest to determine the context “based on the recognized words or phrases” recognized from a natural language utterance input to a speech recognition engine. In other words, Applicant’s claimed invention determines the context from the recognized words or phrases recognized from a natural language utterance, while Levin discloses determining the context from information provided in addition to the natural language utterance.
Levin and the additional prior art of record does not disclose or suggest, therefore, to determine a context for a natural language utterance based on the recognized words or phrases, then to utilize that context for a natural language utterance based on the recognized words or phrases to select a purchase opportunity, and further tracking an interaction pattern associated with the purchase opportunity, building or updating a user-specific profile based on the tracked interaction pattern, and interpreting a subsequent natural language utterance using the user-specific profile to select a subsequent purchase opportunity, where the purchase opportunity, user-specific profile, and subsequent interpretation are ultimately based on the determined context for a natural language utterance based on the recognized words or phrases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 3/24/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656